                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                      NO. 5:18-CR-00210-1BO



UNITED STATES OF AMERICA
                                                          SENTENCING MEMORANDUM
     v.

ASHISH PRASAD BHATTARAI


          Defendant Ashish (“Ash”) Bhattarai bring this sentencing memorandum to highlight

some additional or clarifying information about his history and characteristics for purposes of

fashioning a sufficient but not greater than necessary sentence under 18 U.S.C. 3553(a); Gall v.

United States, 552 U.S. 38, 49-50 (2007) (the sentencing court considers all of the § 3553(a)

factors to “make an individualized assessment based on the facts presented”). While a Pre-

Sentence Report (PSR) has been filed in this case, he has pled guilty to a Class B misdemeanor

under 8 U.S.C. § 1306(c), which does not implicate the United States Sentencing Guidelines.

          Mr. Bhattarai left Nepal and came to the United States in 1987 with his parents, and his

visa was derivative to his father’s student visa (foreign scholar). His father was studying for his

Phd at UNC-Chapel Hill. He and his parents went back to Nepal in 1992 (so his father could

collect data for his Phd dissertation) but returned in 1993. Mr. Bhattarai was in the United States

under the same type of visa, derivative to his father’s visa. His father became a lawful permanent

resident (and is a professor who has taught at numerous universities) and his mother naturalized

as a U.S. citizen. Currently, Mr. Bhattarai has immigration status through Temporary Protected

Status that has been extended through 2021.




             Case 5:18-cr-00210-BO Document 56 Filed 12/11/19 Page 1 of 3
       Mr. Bhattarai grew up in Chapel Hill, North Carolina, and has lived continuously in the

United States for 26 years and for a total of almost 33 years. He attended Chapel Hill High

School as well as Wingate University, UNC Chapel Hill, and NC State University. He left NC

State during his last semester in 2001 and did not finish the degree he was pursuing. He has

worked his way up in the automotive industry to a management position and is a 2017 graduate

of the Hendrick Dealership Academy and the National Automobile Dealership Academy

(NADA). He is a subject matter expert in automotive retailing. He works on commission for a

dealership with a base draw against his pay. He had a Social Security Number (SSN) issued to

him over 20 years ago and has filed and paid taxes for over 20 years.

       He has known his wife, a native of Durham, North Carolina (also a do, since they were

12 years old. They have a 2 year old toddler and a one month old at home.

       Respectfully filed on December 11, 2019.


                                                    TARLTON | POLK PLLC


                                                    /s/ Raymond C. Tarlton
                                                    RAYMOND C. TARLTON
                                                    Attorney for Defendant
                                                    3509 Haworth Drive, Suite 207 (27609)
                                                    Post Office Box 1386
                                                    Raleigh, NC 27602
                                                    Telephone: 919.948.6464
                                                    Fax: 919.400.4200
                                                    E-mail: rtarlton@tarltonpolk.com
                                                    N.C. State Bar No. 38784

                                                    Designation: Retained




          Case 5:18-cr-00210-BO Document 56 Filed 12/11/19 Page 2 of 3
                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a copy of the foregoing was served upon:

Sebastian Kielmanovich
United States Attorney's Office
310 New Bern Avenue, Suite 800
Raleigh, NC 27601
919-856-4909
Fax: (919) 856-4487
Email: sebastian.kielmanovich@usdoj.gov


by electronically filing the foregoing with the Clerk of Court on December 11, 2019, using the
CM/ECF system which will send notification of such filing to the above.


       Filed on December 11, 2019.



                                                  TARLTON | POLK PLLC


                                                  /s/ Raymond C. Tarlton
                                                  RAYMOND C. TARLTON
                                                  Attorney for Defendant




          Case 5:18-cr-00210-BO Document 56 Filed 12/11/19 Page 3 of 3
